DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 04/02/2021 have been entered and considered.
Claims 34 and 46 have been amended.
Claims 32-46 are pending.

Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive.
The Nordell reference:
Applicant argued the Nordell reference failed to teach the claimed feature of “digitally linking the digital image of the patient information area with the digital image of the specimen area thereby generating a patient-tagged specimen image”. The applicant stated because Nordell teaches using a lower resolution image to capture a blood smear sample slide to obtained patient information, and using a high resolution image to obtain an area of interest (AOI). The patient information and the AOI information are stored in a relationship database. The applicant argues Nordell does not disclose digitally linking the digital image of the patient information area with the digital image of the specimen area.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 32-33, 37-42 and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nordell et al (“Nordell” hereinafter, U.S. Publication No. 2011/0170760 A1).
As per claim 32, Nordell discloses a method of assaying a slide using an automated slide analyzer to obtain patient-tagged specimen data (abstract, figure 2, automated blood analyzer 14), the method comprising: a) transporting a slide comprising a specimen area and a patient information area through an automated slide analyzer (paragraph [0025], slide preparation 22 prepares a blood smear slide and identification mark, paragraph [0032]), which includes patient information, paragraph [0021]); b) acquiring a digital image of the patient information area of the slide before, during or after the transporting, wherein the patient information area comprises visible patient information (paragraph [0034], a low resolution image of the blood smear sample includes patient information, and an image identification number is created); c) capturing a digital image of the specimen area (paragraphs [0036]-[0037], Area of Interest, AOI, is captured); d) storing the digital images in a computer memory (paragraph [0042], AOI image data is stored in storage image 136); and e) digitally linking the digital image of the patient information area with the digital image of the specimen area thereby generating a patient-tagged specimen image (paragraph [0030], WBC table 160 includes the patient information and the AOI image data at the image server, also see explanation in response to arguments above); and f) assessing the patient-tagged specimen image to obtain patient-tagged specimen data (the AOI image may be accessed through web server 60 through Internet, figure 2).
As per claim 33, the identification mark may be magnetic strip, which is not machine readable by the imager.

As per claim 41, see explanation in claim 32, and see figures 2 and 3 for hardware components. The examiner notes the low resolution snapshot imaging is the claimed “first digital imager”, and the AOI snapshot imaging is the claimed “second digital imager”, and the image server and webserver include the claimed “processor” and “memory”.
As per claim 42, see explanation in claim 33.
As per claim 44, the examiner notes figure 3 shows patient information is captured by low resolution imager before AOI imaging, which is microscopy imaging.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Nordell in view of Yamada et al (“Yamada” hereinafter, U.S. Publication No. 2011/0223632 A1).

Nordell and Yamada are combinable because they are from the same field of endeavor, microscopy imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Nordell to include a xy stage for scanning smear slide in a desired direction.
One would be motivated to do so because it would allow the Nordell’s system to scan AOI image data in any direction it desires.
For claims 35-36 and 43, see explanation above.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Nordell in view of common knowledge in the art.
As per claim 45, Nordell teaches capturing low resolution image of patient ID information before AOI imaging. However, it is understood in the art that the process of capturing patient ID may be an independent process of AOI imaging, which implies the patient ID may be obtained after AOI imaging so long both patient ID and AOI imaging are obtained for linking at the imaging server for later access.

Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667